Citation Nr: 1208185	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Eaton Lambert Syndrome.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  He is in receipt of the Combat Infantryman Badge and his service personnel records show that he had service in the Republic of Vietnam from May 1967 to April 1968.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  In October 2011 the Veteran submitted a statement with medical treatise information along with a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will consider the newly submitted evidence.   

In June 2010 the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

Service treatment records are negative for both Eaton Lambert Syndrome and hypothyroidism.  The Veteran was first diagnosed with Eaton Lambert Syndrome in August 1987 and first diagnosed with hypothyroidism approximately ten years later, in 1997.  The Veteran contends that both his Eaton Lambert Syndrome and hypothyroidism are related to his presumed exposure to herbicides during his service in Vietnam.  38 U.S.C.A. § 1116.  

In this case, the Board notes that the Veteran has not yet been afforded a VA examination.  The claims file does contain a report of an October 2005 Agent Orange Registry examination, which documents the Veteran as having Lambert Eaton Syndrome and hypothyroidism, but there was no etiological opinion.  The record also includes a June 2006 VA treatment note wherein a primary care/internal medicine VA physician wrote the following:

I discussed with patient that although I have no strict facts to base my questioning of his eaton lamberts syndrome and hypothyroid diseases in relation to agent orange; it seems unusual to have, especially the eaton lamberts, on an isolated basis without underlying malignancy.  I brought up the issue to be explored on exam for agent orange, given the fact that the eaton lamberts is very usual, and hypothyroid can be related to toxic as well as autoimmune processes.

The Veteran has also submitted various medical treatise evidence relating persistent health problems, such as Eaton Lambert Syndrome and hypothyroidism, with herbicide exposure.  Furthermore, VA has recognized presumptive service connection for amyotrophic lateral sclerosis (ALS) associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  In October 2010 correspondence and during the October 2011 Travel Board hearing the Veteran testified that Eaton Lambert Syndrome is very similar to ALS.  

Given the medical evidence to date, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's Eaton Lambert Syndrome and hypothyroidism.  38 C.F.R. § 3.159(c)(4).  

Also, VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A review of the claims file shows that the Veteran was denied Social Security disability benefits in approximately February 1988.  However, it appears that he was subsequently awarded Social Security disability benefits as, in July 2006 correspondence from the Veteran's wife she referred to "Social Security check-ups" and in a June 2010 claim for a TDIU the Veteran reported that he last worked in May 1987.  No records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  On remand all available Social Security disability records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits, specifically those records regarding his Eaton Lambert Syndrome and hypothyroidism.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his Eaton Lambert Syndrome and hypothyroidism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent medical records associated with the claims file and assertions. 

The examiner should state whether it is at least as likely as not that either the Eaton Lambert Syndrome and/or hypothyroidism are causally or etiologically related to the Veteran's military service, including his presumed herbicide exposure in service.  The examiner should also address the Veteran's contention that Eaton Lambert Syndrome is similar to ALS and should thus be presumed to be related to the Veteran's presumed herbicide exposure given the presumption of service connection for ALS pursuant to 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The examiner should specifically address the June 2006 VA treatment note showing a possible relationship between the Veteran's Eaton Lambert Syndrome and/or hypothyroidism and his presumed herbicide exposure and the various medical articles relating persistent health problems, such as Eaton Lambert Syndrome and hypothyroidism, with herbicide exposure.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

3.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


